] Per Curiam.
Respondent was admitted to practice by this Court in 1971 and maintains an office for the practice of law in the City of Albany.
Respondent moves to disaffirm a Referee’s report insofar as it sustained charges of professional misconduct against him. Petitioner cross-moves to confirm the report insofar as it sustained charges and to disaffirm the report insofar as it failed to sustain certain other charges.
Respondent charged a client who had retained him in a criminal matter a fixed advance fee secured by an affidavit of confession. The fee arrangement compromised the client’s unqualified right to discharge respondent at any time and constituted an improper fee in violation of this Court’s attorney disciplinary rules (see, Code of Professional Responsibility DR 2-106 [22 NYCRR 1200.11]; see also, Matter of Cooperman, 83 NY2d 465; Engster v Passonno, 202 AD2d 769; Matter of Kauffman, 99 AD2d 640). Respondent also failed to provide the client with a proper accounting (see, DR 9-102 [c] [3] [22 NYCRR 1200.46 (c) (3)]) and failed to timely reply to petitioner’s requests for information (see, DR 1-102 [a] [5], [7] [22 NYCRR 1200.3 (a) (5), (7)]).
Respondent is a criminal trial attorney who has also served part-time as an Assistant Albany County District Attorney and Assistant Albany County Public Defender. He has expressed contrition for his misconduct.
In view of the above, we conclude that respondent should be censured (see, e.g., Matter of Kauffman, supra). We also direct respondent to complete, within one year from the date of this decision, six credit hours of accredited continuing legal education in ethics and professionalism in addition to the accredited continuing legal education required of all attorneys (see, 22 NYCRR part 1500; Matter of Roosa, 273 AD2d 535). Respondent is directed to report completion of the courses to petitioner.
Spain, J. P., Carpinello, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that respondent is found guilty of the profes*695sional misconduct set forth in charge I of the petition insofar as it alleged an improper fee arrangement, in charge II as stated in specification 2, and in charge III as stated in specification 1; and it is further ordered that the motions by petitioner and respondent are granted and denied in accordance with said finding of guilt; and it is further ordered that respondent is censured; and it is further ordered that respondent shall complete six credit hours of accredited continuing legal education in ethics and professionalism, as set forth in this decision.